4:20-cv-03066-RGK-PRSE Doc # 47 Filed: 08/19/21 Page 1 of 1 - Page ID # 208




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA


LUKE LEFEVER,                                           4:20CV3066

                 Plaintiff,
                                                          ORDER
     vs.

IVAN CASTELLANOS, et al.

                 Defendants.



    IT IS ORDERED that:
    1. Jennifer Huxoll’s motion to withdraw as counsel of record for Defendant
       Nebraska State Trooper Carlos Trevino (Filing 45) is granted.
    2. Justin J. Hall’s motion for substitution of counsel (Filing 46) is granted,
       and he is substituted as counsel of record for Nebraska State Trooper
       Carlos Trevino in place of Jennifer Huxoll.

    Dated this 19th day of August 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
